--------------------------------------------------------------------------------

Exhibit 10.2
 
UNITED STATES OF AMERICA
Before the
OFFICE OF THRIFT SUPERVISION



 
)
 
In the Matter of
)
Order No.: CN 11-25
 
)
   
)
 
METABANK
)
Effective Date: July 15, 2011
 
)
   
)
 
Storm Lake, Iowa
)
 
OTS Docket No. 05902
)
   
)
 



ORDER TO CEASE AND DESIST


WHEREAS, MetaBank, Storm Lake, Iowa, OTS Docket No. 05902 (Association), by and
through its Board of Directors (Board), has executed a Stipulation and Consent
to Issuance of an Order to Cease and Desist (Stipulation); and


WHEREAS, the Association, by executing the Stipulation, has consented and agreed
to the issuance of this Order to Cease and Desist (Order) by the Office of
Thrift Supervision (OTS) pursuant to 12 U.S.C. § 1818(b); and


WHEREAS, pursuant to delegated authority, the OTS Regional Director for the
Central Region (Regional Director) is authorized to issue Orders to Cease and
Desist where a savings association has consented to the issuance of an order;
and


NOW, THEREFORE, IT IS ORDERED that:

MetaBank
Order to Cease and Desist
Page 1 of 21

--------------------------------------------------------------------------------

 


Cease and Desist.


1.              The Association, its institution-affiliated parties,1 and its
successors and assigns, shall cease and desist from any action (alone or with
others) for or toward, causing, bringing about, participating in, counseling, or
aiding and abetting violations of the following laws or regulations cited in the
April 5, 2010 Report of Examination of the Association (2010 ROE) delivered to
the Association on December 28, 2010:


(a)            12 C.F.R. § 563.177(c)(1) (requiring the development of a system
of internal controls to assure ongoing compliance with Bank Secrecy Act and Anti
Money Laundering (BSA/AML) regulations);


(b)            12 C.F.R. § 563.177(b)(2) (requiring the implementation of a
customer identification program as part of the BSA compliance program);


(c)            15 U.S.C. § 45(a)(1) (prohibiting unfair or deceptive acts or
practices); and


(d)            12 C.F.R. § 563.27 (prohibiting savings associations from using
any advertising or making any representation that is inaccurate in any
particular way or misrepresents in any way its services, contracts, investments,
or financial condition).


2.              The Association, its institution-affiliated parties, and its
successors and assigns, shall cease and desist from any action (alone or with
others) for or toward, causing, bringing about, participating in, counseling, or
aiding and abetting of the unsafe or unsound practices that resulted in the
Association operating: (a) without adequate internal controls, management
information systems, and internal audit reviews of its third party sponsorship
arrangements; and (b) without adequate information technology (“IT”) policies
and procedures as described in the 2010 ROE.
 
______________________________________
1 The term “institution-affiliated party” is defined at 12 U.S.C. § 1813(u).

MetaBank
Order to Cease and Desist
Page 2 of 21

--------------------------------------------------------------------------------

 


Unfair or Deceptive Acts or Practices.


3.              By July 15, 2011, the Association shall submit a written plan
(Remuneration Plan), acceptable to the Regional Director, to provide restitution
to any iAdvance Line of Credit borrower affected by the Association’s failure to
implement a recurring use plan (Borrowers). At a minimum, the Remuneration Plan
shall:


(a)            identify the methodology and total dollar amount of restitution
that Borrowers will receive;


(b)            require the Association to provide the Regional Director by
August 31, 2011 with a list of Borrowers who shall receive restitution and shall
specify the amount of restitution that each Borrower will receive (Borrower
List);


(c)            require the Association to complete all requirements of the
Remuneration Plan in accordance with the timetable set forth in the Remuneration
Plan; and


(d)            require the submission of written progress reports to the
Regional Director on a monthly basis that detail the actions taken and to be
taken to comply with the Remuneration Plan.


4.              The Remuneration Plan and the Borrower List are both
incorporated by reference into this Order. Accordingly, any violation of the
Remuneration Plan is a violation of this Order.


Third Party Risk Management Program.


5.              Effective immediately, the Association shall not, without the
prior written approval of the Regional Director:


(a)            enter into any new third party relationship agreement or
materially amend any such existing agreement concerning any credit product,
deposit product (including

MetaBank
Order to Cease and Desist
Page 3 of 21

--------------------------------------------------------------------------------

 


prepaid cards), or automatic teller machine, except for amendments to achieve
compliance with applicable laws, regulations or regulatory guidance, including
but not limited to Thrift Bulletin 82a;


(b) originate tax refund anticipation loans (RALs) directly or through any third
party;


(c)            offer a tax refund transfer processing service directly or
through any third party; or


(d)            offer or originate iAdvance lines of credit to new customers or
permit draws on existing iAdvance lines of credit, either directly or through
any third party;


until such time as the Association has completed the requirements of Paragraphs
6 through 23 and Paragraph 28 below. Before resuming any of the activities
described in Subparagraphs (a) through (d) above, the Association shall submit a
written request to the Regional Director containing the Association’s proposed
strategic plan for the activity to be resumed and receive a written
non-objection letter from the Regional Director.


6.              By July 15, 2011, the Association shall develop and submit to
the Regional Director written due diligence, monitoring, training, and oversight
procedures to ensure that its third party providers perform services and conduct
activities on its behalf in a safe and sound manner, and in compliance with
applicable laws and regulations. (Third Party Risk Management Program). The
Association shall allocate resources to the Association’s Third Party Risk
Management Program that are commensurate with the size and level of complexity
of the Association’s current and projected operations. The Third Party Risk
Management Program shall include, at a minimum:


(a)            on-going oversight of the third party's activities and
performance, including the designation of an Association officer responsible for
the administration and oversight of

MetaBank
Order to Cease and Desist
Page 4 of 21

--------------------------------------------------------------------------------

 


third party relationships, and assignment of sufficient staff with the necessary
expertise to:


(i)             monitor the third party's financial condition;


(ii)            monitor the third party's controls, including review of audit
information, policies relating to IT internal controls and security, business
resumption contingency planning and testing, and compliance with applicable
state and federal laws and regulations;


(iii)           monitor key third party personnel changes and assess how such
changes may impact the Association;


(iv)           review information documenting the third party's performance
relative to service level agreements and determine whether contractual terms and
conditions are being met, or whether any revisions to service-level agreements
or other terms are needed;


(v)            document and follow-up on third party provider performance
problems in a timely manner; and


(vi)           periodically meet with third party providers to discuss
performance and operational issues;


(b)            documentation of the Association’s oversight of third party
provider activities and performance including:


(i)             a list of third parties deemed material to the operation of the
Association;


(ii)            maintenance of true, accurate, and complete contracts between
the Association and its third party providers;


(iii)           business plans for new lines of business or products that
identify management's planning process, decision making and due diligence in
selecting a

MetaBank
Order to Cease and Desist
Page 5 of 21

--------------------------------------------------------------------------------

 


third party provider;


(iv)           regular risk management and performance information received from
the third party provider (e.g., external and internal audit information,
security reviews, reports or information indicating compliance with
service-level agreements); and


(v)            regular reports to the Board, or its delegated committee, of the
results of the Association's ongoing oversight of its sponsorship activities;


(c)            development of management information systems that ensure each
product offered and service performed by a third party provider on behalf of the
Association is in compliance with all applicable federal and state laws,
regulations, and regulatory guidance as well as applicable policies and
procedures of the Association;


(d)            written policies and procedures governing the Association’s
lending products, including subprime lending products, offered through third
party providers to ensure that the Association’s lending is consistent with
applicable state and federal laws, regulations, and regulatory guidance and
includes, at a minimum:


(i)             comprehensive written underwriting standards for each type of
sponsorship lending approved by the Board;


(ii)            a requirement that current and satisfactory credit information
be obtained on each borrower prior to the granting of credit demonstrating the
ability to repay;


(iii)           a requirement that the anticipated source of repayment for each
borrower be documented in the loan file;


(iv)           establishment of reasonable, maximum debt (including any add-ons
such as credit life, credit disability, force placed insurance and service
contracts) to

MetaBank
Order to Cease and Desist
Page 6 of 21

--------------------------------------------------------------------------------

 


income ratios;


(v)            establishment of reasonable loan maturity terms, amortization
periods, and loan renewal policies;


(vi)           the identification and establishment of management information
systems to monitor adherence to and exceptions from established policies,
procedures, and underwriting standards for all loan originations by the
Association through its sponsorship lending program, regardless of whether the
loans or receivables are sold without recourse; and


(vii)          a documented methodology and analysis which supports the
Association's quantification of the amount of capital necessary to offset the
additional risk posed by the third party provider’s risk and the Association’s
retained lending portfolio; and


(e)            a requirement that the Association’s outsourcing of IT services
to third party providers be consistent with applicable laws, regulations, and
regulatory guidance, including the following booklets of the Federal Financial
Institutions Examination Council (FFIEC) Information Technology Examination
Handbook: Outsourcing Technology Services, Supervision of Technology Service
Providers, Information Security, Business Continuity Planning, Wholesale Payment
Systems, and Retail Payment Systems.


7.              Upon written notification from the Regional Director that the
Third Party Risk Management Program is acceptable, the Association shall
implement and adhere to the Third Party Risk Management Program. The Board’s
review of the Third Party Risk Management Program shall be documented in the
Board meeting minutes. A copy of the Third Party Risk

MetaBank
Order to Cease and Desist
Page 7 of 21

--------------------------------------------------------------------------------

 


Management Program shall be provided to the Regional Director within five (5)
days of adoption by the Board.


8.              Within sixty (60) days of receipt of the Regional Director’s
written acceptance notice of the Third Party Risk Management Program, the
Association shall review each of its current sponsorship arrangements with a
third party provider and prepare a written analysis detailing whether and how
each arrangement complies with the Third Party Risk Management Program. The
Association's analysis shall include an evaluation of the third party’s
performance under the terms and conditions of the contract and the Association's
Third Party Risk Management Program. For each sponsorship arrangement that does
not meet the requirements of the Third Party Risk Management Program, or in the
event any third party provider is not meeting its obligations under the terms of
an existing contract, the Association shall prepare and submit to the Regional
Director, within sixty (60) days of completing its review, a written plan of the
steps it will take to address any identified deficiencies, including how the
Association will terminate the arrangement in the event the third party provider
is unable to address an identified deficiency. In the event the written plan, or
any portion thereof, is not implemented, the Association shall immediately
advise the Regional Director, in writing, of specific reasons the plan or
portion of the plan has not been implemented.


9.              Effective immediately, the Association shall submit to the
Regional Director within thirty (30) days after each meeting of the
Association’s Third Party Risk Committee and MPS Credit Committee, a copy of the
meeting minutes, including all reports and materials made available to the
committee members before, during, or after the meeting.

MetaBank
Order to Cease and Desist
Page 8 of 21

--------------------------------------------------------------------------------

 


Compliance Management Program.


10.            By August 31, 2011, the Association shall revise its written
consumer compliance management program (Compliance Management Program) to ensure
that it addresses all corrective actions set forth in the 2010 ROE relating to
consumer compliance by third party providers performing services on behalf of
the Association. The Association’s Compliance Management Program shall comply
with all applicable consumer and other compliance laws, regulations and
regulatory guidance (Compliance Laws and Regulations)2 and be appropriate for
the Association’s size, complexity, product lines and business operations. At a
minimum, the Compliance Management Program shall:


(a)            require that the Association’s Compliance Officer be responsible
for supervising compliance with the Compliance Laws and Regulations by the
Association and by the Association’s third party providers performing services
on behalf of the Association;


(b)            require that the Association allocate resources to the compliance
area that are commensurate with the Association’s size, complexity, product
lines, and projected business operations to ensure the implementation of an
adequate Compliance Management Program, including appropriate staffing levels
with qualified and experienced personnel;


(c)            require appropriate formal training programs that provide for
ongoing training in Compliance Laws and Regulations for all appropriate
Association employees, Board members, and third party providers performing
services on behalf of the Association;


(d)            require a written consumer compliance review process before
implementing new

______________________________________
2 The term “consumer and other compliance laws, regulations and regulatory
guidance” includes all laws and regulations referenced in Section 1100
(Compliance Oversight Examination Program) of the OTS Examination Handbook.

MetaBank
Order to Cease and Desist
Page 9 of 21

--------------------------------------------------------------------------------

 


or changed products and services by third party providers on behalf of the
Association; and


(e)            require written record retention requirements, reporting
requirements, and internal control systems to facilitate the oversight of the
effectiveness of the Compliance Management Program by the Board and Senior
Executive Officers.


11.            Upon written notification from the Regional Director that the
Compliance Management Program is acceptable, the Association shall implement and
adhere to the Compliance Management Program. The Board’s review of the
Compliance Management Program shall be documented in the Board meeting minutes.
A copy of the Compliance Management Program shall be provided to the Regional
Director within five (5) days of adoption by the Board.


Bank Secrecy Act Program.


12.            By August 31, 2011, the Association shall revise and submit to
the Regional Director its BSA/AML policies, procedures and systems (BSA/AML
Compliance Program) to address all corrective actions in the 2010 ROE related to
the Currency and Foreign Transactions Reporting Act, as amended by the USA
Patriot Act and other laws (the Bank Secrecy Act or BSA), 31 U.S.C. §§ 5311 et
seq., and the related regulations issued and/or administered by the U.S.
Department of the Treasury’s Financial Crimes Enforcement Network (FinCEN), 31
C.F.R. §§ 103.11 et seq., and the related BSA regulations issued by the OTS, 12
C.F.R. § 563.177 (collectively, the BSA Laws and Regulations), the FinCEN
regulations governing SARs set forth at 31 C.F.R. § 103.18 and the OTS SAR
regulation set forth at 12 C.F.R. § 563.180 (collectively, the SAR Regulations).
The Association shall ensure that its third party providers are in compliance
with all applicable BSA Laws and Regulations, SAR Regulations, and OFAC

MetaBank
Order to Cease and Desist
Page 10 of 21

--------------------------------------------------------------------------------

 


Regulations while performing services or conducting activities on behalf of the
Association. The Association’s BSA/AML Compliance Program shall, at a minimum:


(a)            require the Association to conduct a thorough assessment of its
BSA, AML and OFAC risk exposure (BSA/AML/OFAC Risk Assessment), based upon the
specific products, services, customers, entities, and geographic locations
unique to the Association, including all products and services offered and/or
processed by or through third party providers on behalf of the Association, that
may expose it to money laundering, terrorism financing, and/or other illegal
activities, taking into consideration information collected from the
Association’s customer identification policies, procedures and processes (CIP
Policy) and customer due diligence process (CDD) that shall identify the
accounts that are potentially medium or high risk and the basis for such
determination;


(b)            require that the third party providers processing banking
products or services on behalf of the Association adopt and comply with the
Association’s CIP Policy and CDD policies, procedures and processes to identify
Association customers and customer groups with heightened BSA/AML and OFAC risk;


(c)            require that the Association implement a system of internal
controls to ensure its third party providers processing banking products or
services on behalf of the Association comply with the BSA Laws and Regulations
and SAR Regulations based on the Association’s BSA/AML Risk Assessment;


(d)            require the Association to obtain periodic independent tests of
its third party providers with respect to compliance with the Association’s
BSA/AML Compliance

MetaBank
Order to Cease and Desist
Page 11 of 21

--------------------------------------------------------------------------------

 


Program and BSA Laws and Regulations to be performed by a qualified independent
employee or independent third party (BSA Independent Testing), which shall be:
(i) performed with an appropriate level of frequency; (ii) fully documented; and
(iii) conducted with an appropriate segregation of duties; and


(e)            require the Association to timely and effectively monitor, in
compliance with applicable laws, regulations, and regulatory guidance, all cash
transactions processed by the third party providers on behalf of the Association
for possible structuring activities to evade reporting under the BSA Laws and
Regulations and to timely report such structuring activities, if appropriate,
pursuant to the SAR Regulations.


13.            Upon written notification from the Regional Director that the
BSA/AML Compliance Program is acceptable, the Association shall implement and
adhere to the BSA/AML Compliance Program. The Board’s review of the BSA/AML
Compliance Program shall be documented in the Board meeting minutes. A copy of
the BSA/AML Compliance Program shall be provided to the Regional Director within
five (5) days of adoption by the Board.


Internal Audit Program.


14.            By August 31, 2011, the Association shall adopt and submit to the
Regional Director a written internal audit program (Internal Audit Program)
sufficient to:


(a)            detect irregularities and weak practices in the Association's
Third Party Risk Management Program, Compliance Management Program, and IT Third
Party Management Program;


(b)            determine the level of compliance by the Association and its
third party providers with all applicable laws, rules, and regulations;


(c)            assess and report the effectiveness of policies, procedures,
controls, and

MetaBank
Order to Cease and Desist
Page 12 of 21

--------------------------------------------------------------------------------

 


management oversight relating to accounting and financial reporting, including
accounting and financial reporting supplied to the Association by third party
providers;


(d)            adequately cover all areas, including transactional testing of
third party provider systems, to validate processes that monitor for unusual or
suspicious activity, and the filing of cash transaction reports;


(e)            document the risk assessments for auditable areas at the
Association and its third party providers, to include, at a minimum:


(i)             the nature of transactions (volume, size, etc.);


(ii)            the nature of the operating environment, including compliance
with laws and regulations, complexity of transactions, changes in volume, degree
of system and reporting centralization, and the economic and regulatory
environment;


(iii)           internal controls, security, and management information systems;
and


(iv)           taffing resources, including experience of management and staff,
turnover, competence, and degree of delegation; and


(f)            establish an annual audit plan that details the frequency and
scope of each audit, using a risk based approach sufficient to achieve these
objectives.


15.            In addition, the Association shall ensure that its Internal Audit
Program:


(a)            is independent;


(b)            has resources allocated to it that are commensurate with the size
and level of complexity of the Association’s current and projected operations;


(c)            requires internal audit staff to have access to any records
necessary for the proper conduct of its activities;


(d)            requires the Internal Auditor to report directly to the Audit
Committee of the

MetaBank
Order to Cease and Desist
Page 13 of 21

--------------------------------------------------------------------------------

 


Board;


(e)            requires all reports prepared by the internal audit staff be
filed directly with the Board and not through any intervening party; and


(f)             requires all internal audit reports to be in writing and clearly
state the severity of issues, violations of laws and regulations, noncompliance
with policies and procedures, and whether identified issues are repeat in
nature.


16.            Upon written notification from the Regional Director that the
Internal Audit Program is acceptable, the Association shall implement and adhere
to the Internal Audit Program. The Board’s review of the Internal Audit Program
shall be documented in the Board meeting minutes. A copy of the Internal Audit
Program shall be provided to the Regional Director within five (5) days of
adoption by the Board.


17.            The Board or a designated committee thereof shall ensure that
immediate actions are undertaken by Association management to remedy
deficiencies cited in internal audit reports and that the Internal Auditor
maintain a written tracking report describing those actions. The Internal
Auditor shall verify the adequacy of corrective actions prior to reporting the
issue as corrected and submit such written tracking report to the Board at least
quarterly.


Concentrations of Assets and Liabilities.


18.            By August 31, 2011, the Association shall revise its written
program for identifying, monitoring, and controlling risks associated with
concentrations of assets and liabilities (Concentration Policy) to address the
corrective actions set forth in the 2010 ROE relating to concentrations of
assets and liabilities. The Concentration Policy shall comply with all
applicable laws, regulations, and regulatory guidance and shall:

MetaBank
Order to Cease and Desist
Page 14 of 21

--------------------------------------------------------------------------------

 
 
(a)            establish comprehensive concentration limits expressed as a
percentage of Tier 1 (Core) Capital plus the allowance for loan and lease losses
(ALLL) for subcategories of the Association’s concentrations of assets and
liabilities and document the appropriateness of such limits based on the
Association’s risk profile; and


(b)            establish enhanced risk analysis, monitoring, and management for
each concentration limit.


19.            A copy of the Concentration Policy shall be provided to the
Regional Director within five (5) days of adoption by the Board.


Director Development Plan.


20.            By September 30, 2011, the Board shall develop and submit to the
Regional Director a plan for Board membership development and succession
(Director Development Plan). The Director Development Plan shall require that
the composition of the Board reflect the ethics, experience, objectivity and
diverse perspectives necessary for effective governance and, at a minimum,
shall:


(a)            require that the Board conduct an assessment of the skills and
experience possessed by the current members of the Board no later than August
31, 2011;


(b)            require that the Board discuss and determine at a Board meeting
no later than August 31, 2011 whether the capabilities of the Board as a whole
would be enhanced through the addition of persons with particular skills and
experience;


(c)            establish minimum qualifications for directors of the
Association;


(d)            develop an education plan for the Board that identifies the
training to be provided, which shall include training relating to a director’s
fiduciary responsibilities and the provision of information necessary to perform
director responsibilities as contained in the

MetaBank
Order to Cease and Desist
Page 15 of 21

--------------------------------------------------------------------------------

 


OTS Directors’ Guide to Responsibilities and the OTS Directors’ Guide to
Management Reports; and


(e)            contain a specific timetable for completion of the actions set
forth in the Director Development Plan.


21.            Upon receipt of written notification from the Regional Director
that the Director Development Plan is acceptable, the Association shall
implement and adhere to the Director Development Plan. The Board’s review of the
Director Development Plan shall be documented in the Board meeting minutes. A
copy of the Director Development Plan shall be provided to the Regional Director
within five (5) days after the Board meeting.


Business and Capital Plan.


22.            By August 31, 2011, the Association shall submit a written plan
(Business and Capital Plan) for the period beginning July 1, 2011 through
December 31, 2013 addressing the requirements of this Order and including
capital enhancement strategies acceptable to the Regional Director. At a
minimum, the Business and Capital Plan shall:


(a)            establish a minimum Tier 1 (Core) Capital Ratio and Total
Risk-Based Capital Ratio commensurate with the Association’s risk profile;


(b)            detail the Association’s capital preservation and enhancement
strategies with specific time frames to achieve and maintain the
Board-established minimum capital ratios;


(c)            contain operating strategies with stated limits on growth
commensurate with the Association’s risk profile and operating strategies to
improve core earnings from interest income;

MetaBank
Order to Cease and Desist
Page 16 of 21

--------------------------------------------------------------------------------

 


(d)            include quarterly financial projections (balance sheet and income
statement), including Tier 1 (Core) and Total Risk-Based Capital Ratios, for the
period covered by the Business and Capital Plan; and


(e)            identify all relevant assumptions made in formulating the
Business and Capital Plan and include a requirement that documentation
supporting such assumptions be retained by the Association.


23.            Upon receipt of written notice of non-objection from the Regional
Director to the Business and Capital Plan, the Association shall implement and
adhere to the Business and Capital Plan. A copy of the Business and Capital Plan
shall be provided to the Regional Director within five (5) days after Board
approval.


24.            Any material modifications3 to the Business and Capital Plan must
receive the prior written non-objection of the Regional Director. The
Association shall submit proposed material modifications to the Regional
Director at least forty-five (45) days prior to implementation.


25.            By December 31, 2011, and each December 31st thereafter, the
Business and Capital Plan shall be updated and submitted to the Regional
Director pursuant to Paragraph 22 above and shall incorporate the Association’s
budgeted income statement and balance sheet for the next two (2) fiscal years
taking into account any material revisions to the Association’s loan, investment
and operating policies.


26.            Within sixty (60) days after the end of each quarter, after
implementation of the Business and Capital Plan, the Board shall review written
quarterly variance reports on the Association’s compliance with its Business and
Capital Plan (Variance Reports). The Board’s review of

______________________________________
3 A modification shall be considered material under the Order if the Association
plans to: (a) engages in any activity that is inconsistent with the Business and
Capital Plan; or (b) exceeds the level of any activity contemplated in the
Business and Capital Plan by more than ten percent (10%).

MetaBank
Order to Cease and Desist
Page 17 of 21

--------------------------------------------------------------------------------

 


Variance Reports and compliance with the Business and Capital Plan shall include
a review of the internal and external risks affecting the Association’s ability
to successfully implement the Business and Capital Plan. The minutes of the
Board meeting shall fully document the Board’s review and discussion. The
Variance Reports shall:


(a)            identify variances in the Association’s actual performance during
the preceding quarter as compared to the projections set forth in the Business
and Capital Plan;


(b)            contain an analysis and explanation of identified material4
variances; and


(c)            discuss the specific measures taken or to be taken by the
Association to address identified material variances.


27.            A copy of each Variance Report shall be provided to the Regional
Director within five (5) days after Board approval.


Violations of Law.


28.            By August 31, 2011, the Association shall ensure that all
violations of law and/or regulation discussed in the 2010 ROE are corrected and
that adequate policies, procedures and systems are established or revised and
thereafter implemented to prevent future violations.


29.            Effective immediately, the Association shall not publish
advertising using any type of media or make any representation that is
inaccurate in any way or misrepresents its products, services, contracts,
investments, or financial condition. In addition, the Association shall ensure
that its third party providers performing services on behalf of the Association
do not publish advertising using any type of media or make any representation
that is inaccurate in any way or misrepresents the Association’s products,
services, contracts, investments, or financial condition.

______________________________________
4 A variance shall be considered material under the Order if the Association
exceeds or fails to meet target amounts established in the Business and Capital
Plan by more than ten percent (10%).

MetaBank
Order to Cease and Desist
Page 18 of 21

--------------------------------------------------------------------------------

 


Golden Parachute Payments.


30.            Effective immediately, the Association shall not make any golden
parachute payment5 unless, with respect to such payment, the Association has
complied with the requirements of 12 C.F.R. Part 359.


Directorate and Management Changes.


31.            Effective immediately, the Association shall comply with the
prior notification requirements for changes in directors and Senior Executive
Officers6 set forth in 12 C.F.R. Part 563, Subpart H.


Employment Contracts and Compensation Arrangements.


32.            Effective immediately, the Association shall not enter into,
renew, extend, or revise any contractual arrangement relating to compensation or
benefits for any Senior Executive Officer or director of the Association, unless
it first provides the Regional Director with not less than thirty (30) days
prior written notice of the proposed transaction. The notice to the Regional
Director shall include a copy of the proposed employment contract or
compensation arrangement or a detailed, written description of the compensation
arrangement to be offered to such director or officer, including all benefits
and perquisites. The Board shall ensure that any contract, agreement, or
arrangement submitted to the Regional Director fully complies with the
requirements of 12 C.F.R. Part 359, 12 C.F.R. §§ 563.39 and 563.161(b), and 12
C.F.R. Part 570 – Appendix A.

______________________________________
5 The term “golden parachute payment” is defined at 12 C.F.R. § 359.1(f).
6  The term “Senior Executive Officer” is defined at 12 C.F.R. § 563.555.

MetaBank
Order to Cease and Desist
Page 19 of 21

--------------------------------------------------------------------------------

 


Effective Date, Incorporation of Stipulation.


33.            This Order is effective on the Effective Date as shown on the
first page. The Stipulation is made a part hereof and is incorporated herein by
this reference.


Duration.


34.            This Order shall remain in effect until terminated, modified, or
suspended, by written notice of such action by the OTS, acting by and through
its authorized representatives.


Time Calculations.


35.            Calculation of time limitations for compliance with the terms of
this Order run from the Effective Date and shall be based on calendar days,
unless otherwise noted.


36.            The Regional Director or an OTS authorized representative may
extend any of the deadlines set forth in the provisions of this Order upon
written request by the Association that includes reasons in support for any such
extension. Any OTS extension shall be made in writing.


Submissions and Notices.


37.            All submissions, including any reports, to the OTS that are
required by or contemplated by this Order shall be submitted within the
specified timeframes.


38.            Except as otherwise provided herein, all submissions, requests,
communications, consents, or other documents relating to this Order shall be in
writing and sent by first class U.S. mail (or by reputable overnight carrier,
electronic facsimile transmission, or hand delivery by messenger) addressed as
follows:


(a)           To the OTS:


Regional Director
Office of Thrift Supervision
One South Wacker Drive, Suite 2000
Chicago, Illinois 60606
Facsimile: (312) 917-5001

MetaBank
Order to Cease and Desist
Page 20 of 21

--------------------------------------------------------------------------------

 


(b)           To the Association:


Chairman of the Board
MetaBank
121 East Fifth Street
Storm Lake, Iowa 50588
Facsimile: (712) 732-7105


with a copy to:


Chief Executive Officer
MetaBank
5501 South Broadband Lane
Sioux Falls, South Dakota 57108
Facsimile: (605) 338-0596


Transfer Date


39.            Following the Transfer Date, see Dodd-Frank Wall Street Reform
and Consumer Protection Act, Pub. Law No. 111-203, § 311, 124 Stat. 1520 – 21
(2010), all submissions, requests, communications, consents or other documents
relating to this Order shall be directed to the Comptroller of the Currency, or
to the individual, division, or office designated by the Comptroller of the
Currency.


No Violations Authorized.


40.            Nothing in this Order or the Stipulation shall be construed as
allowing the Association, its Board, officers, or employees to violate any law,
rule, or regulation.


IT IS SO ORDERED.



 
OFFICE OF THRIFT SUPERVISION
           
By:
/s/ Daniel T. McKee
     
Daniel T. McKee
     
Regional Director, Central Region
 

 
 
MetaBank
Order to Cease and Desist
Page 21 of 21
 

--------------------------------------------------------------------------------